DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-28 are pending in the application, claims 15-28 are withdrawn from consideration.

Election/Restrictions
Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 2 June 2022.
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 2 June 2022 is acknowledged.  The traversal is on the ground(s) that there is a likelihood of patents belonging in class C03C21/002 would also be classified in H04K5/03, and that because the examiner uses a computer searching software there is no undue burden.  The argument has been considered but not found persuasive.  MPEP §808.02 recites that for purposes of the initial requirement of a restriction, a serious burden on the examiner by be prima facie shown if the examiner shows by appropriate explanation either separate classifications, separate status in the art, or a different field of search as defined in MPEP §808.02.  Since the Examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 29 June 2022.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
With Regards to Claim 1:  Instant claim 1 recites "the cover window" on lines 1 to 2; for consistency, recommend correcting this to read as "the flexible cover window".
With Regards to Claims 2 to 14:  Instant claims 2 to 14 each recite "The cover window" on line 1; for consistency and clarity, recommend correcting each instance to read as "The flexible cover window".
With Regards to Claim 2:  Instant claim 2 recites "wherein difference" on line 1, which appears to be a typographical error; recommend correcting this to read as "wherein a difference".
With Regards to Claim 2:  Instant claim 2 recites "the depths of layers (DOL) of the plane part and the folding part" on lines 2 to 3, which appears to be a translation issue; for clarity and consistency, recommend correcting this to read as "the depth[[depths]] of layer[[layers]] (DOL) of the plane part  and the depth of layer (DOL) of the folding part".
With Regards to Claim 3:  Instant claim 3 recites "the depths of layers of the plane part and the folding part" on lines 1 to 2, which appears to be a translation issue; for clarity and consistency, recommend correcting this to read as "the depth[[depths]] of layer (DOL)[[layers]] of the plane part  and the depth of layer (DOL) of the folding part".
With Regards to Claim 4:  Instant claim 4 recites "the depths of layers of the plane part and the folding part" on lines 1 to 2, which appears to be a translation issue; for clarity and consistency, recommend correcting this to read as "the depth[[depths]] of layer (DOL)[[layers]] of the plane part  and the depth of layer (DOL) of the folding part".
With Regards to Claim 5:  Instant claim 5 recites "the depths of layers of the plane part and the folding part" on lines 1 to 2, which appears to be a translation issue; for clarity and consistency, recommend correcting this to read as "the depth[[depths]] of layer (DOL)[[layers]] of the plane part  and the depth of layer (DOL) of the folding part".
With Regards to Claim 6:  Instant claim 6 recites "the depths of layers of the plane part and the folding part" on lines 1 to 2, which appears to be a translation issue; for clarity and consistency, recommend correcting this to read as "the depth[[depths]] of layer (DOL)[[layers]] of the plane part  and the depth of layer (DOL) of the folding part".
With Regards to Claim 7:  Instant claim 7 recites "wherein central tension" on line 1, which appears to be a typographical error; recommend correcting this to read as "wherein a central tension".
With Regards to Claim 10:  Instant claim 10 recites "wherein the cover window" on line 1; for consistency, recommend correcting this to read as "wherein the flexible cover window".
With Regards to Claim 10:  Instant claim 10 recites "satisfies a minimum curvature radius of at least 0.5mm during folding" on lines 2 to 3; recommend correcting this to recite "satisfies a minimum curvature radius of at least 0.5mm when folded at the folding part".
With Regards to Claim 11:  Instant claim 11 recites "the cover window" on lines 2 to 3; for consistency, recommend correcting this to read as "the flexible cover window".
With Regards to Claim 12:  Instant claim 12 recites "the cover window" on line 2; for consistency, recommend correcting this to read as "the flexible cover window".
With Regards to Claim 13:  Instant claim 13 recites "resin material so that" on line 2; recommend correcting this to read as "resin material, and [[so]] that".
With Regards to Claim 13:  Instant claim 13 recites "the cover window" on lines 2 to 3; for consistency, recommend correcting this to read as "the flexible cover window".
With Regards to Claim 14:  Instant claim 14 recites "the cover window" on line 3; for consistency, recommend correcting this to read as "the flexible cover window".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Instant claim 1 recites "a plane part provided by corresponding to a plane area of the display, and a folding part provided by continuing to the plane part, by corresponding to a folding area of the display" on lines 4 to 7.  Claim 1 also recites "the [flexible] cover window being a glass-based cover window for a flexible display" on lines 1 to 2.  As written the recited "flexible display" is not considered to be part of the claimed invention.  
In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations:  (1) that the plane part is provided by the plane area of the flexible display, and that the folding part is provided by the folding area of the flexible display (whereby the flexible display is a required part of the claimed invention); or (2) that the plane part corresponds to the plane area of the flexible display, and the folding part corresponds to the folding area of the flexible display.  For the purposes of examination, it is the decision of the examiner, to treat the limitation under the latter interpretation, wherein the claim will be treated to read as "a plane part
With Regards to Claim 11:  Instant claim 11 recites "the folding part is provided on a surface or opposite surfaces of the cover window" on lines 1 to 2.
Instant claim 1, from which claim 11 depends, recites "a folding part provided by continuing to the plane part, ..., and slimmed to be thinner than the plane part" on lines 6 to 8.  As written, the limitation of claim 1 has been interpreted by the examiner to read as:  the [single] folding part has a thickness less than that of plane part to which it is directly connected; and that the folding part is formed by some sort of slimming process (product-by-process).
In the instant case, the claim is rendered indefinite because, it is unclear as to how the limitation is intending to further limit the claimed invention, since the folding portion would inherently comprise both opposing surfaces of the flexible cover window.
With Regards to Claim 12:  Claim 12 recites the limitation "the folding parts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  (In the instant case, claim 1 on line 6 recites "a folding part" which is singular, so there is no antecedence for the plural "folding parts".)
With Regards to Claim 12:  Instant claim 12 recites "when the folding part is provided on the opposite surfaces of the flexible cover window, depths of the folding parts are configured to be the same or different" on lines 1 to 4.
Instant claim 1, from which claim 12 indirectly depends, recites "a folding part provided by continuing to the plane part, ..., and slimmed to be thinner than the plane part" on lines 6 to 8.  As written, the limitation of claim 1 has been interpreted by the examiner to read as:  the [single] folding part has a thickness less than that of plane part to which it is directly connected; and that the folding part is formed by some sort of slimming process (product-by-process).
In the instant case, the claim is rendered indefinite because said "depths of the folding parts" can have at least two different interpretations:  (1) that said "depth" pertains to the "depth of layer (DOL)" of the folding part"; or (2) that said "depth" pertains to the "thicknesses" of the folding parts.  (Alternatively, it is also possible that claims 11 and 12 intended to define a "space", created by the "slimming" of claim 1, between the plane of a surface of the plane part and a plane of a surface of the folding part (as shown in figures 8 and 9 of the instant specification).  Wherein said "folding part" provided on a surface or opposite surface was intended to be said "space", the "space" having a depth.)
For the purpose of examination, it is the decision of the examiner to treat the limitation of the claim under any of the aforementioned interpretations.  The applicants are requested to clarify the scope of the claims for clarity on this issue.
With Regards to Claims 13 and 14:  Instant claim 13 recites "the folding part is filled with a transparent resin material" on lines 1 to 2.
Instant claim 1, from which claim 12 indirectly depends, recites "a folding part provided by continuing to the plane part, ..., and slimmed to be thinner than the plane part" on lines 6 to 8.  As written, the limitation of claim 1 has been interpreted by the examiner to read as:  the [single] folding part has a thickness less than that of plane part to which it is directly connected; and that the folding part is formed by some sort of slimming process.
In the instant case, it is unclear as to how the folding part is capable of being filled, and a person of ordinary skill in the art would not be adequately appraised as to understand to scope of the claimed invention.  Therefore, the claim is considered indefinite.
For the purpose of examination, it is the decision of the examiner to give the claim the broadest reasonable interpretation, that -- there is a transparent resin material disposed on the folding part of the flexible cover window.
Claim 14, which depends directly from claim 13, is rejected on the same grounds as recited above.
With Regards to Claim 14:  Instant claim 14 recites "a total surface of the flexible cover window is continuously coated with the transparent resin material toward an upper side of the folding part" on lines 2 to 4.  
As written, it is unclear as to what constitutes "an upper side" of the folding part, and a person of ordinary skill in the art would not be able to ascertain the scope of the claimed invention.  As such, the claim is deemed to be indefinite.  For the purpose of examination, it is the decision of the examiner to give the claim the broadest reasonable interpretation that -- there is a transparent resin material continuously disposed on a side of the folding part of the flexible cover window.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gahagan et al. (WO 2018/213267 A1).  (Note:  Paragraph numbering of Gahagan after [0056] in the document is in error, and the correct paragraph numberings are recited herein.)
Regarding Claim 1:  Gahagan teaches a contoured glass article comprising a flat glass sheet (ref. #100) having a first major surface (ref. #111), a second major surface (ref. #112) opposite the first major surface, at least one region having a first thickness (ref. #115; which is considered equivalent to the claimed "plane part"), and at least one region having a second thickness (ref. #116; which is considered equivalent to the claimed "folding part"), which is less than the first thickness (figure 5 and [0048] of Gahagan).  Gahagan also teaches that the one or both surfaces can be chemically strengthened, and that the region with a second thickness can be thinned after chemical strengthening creating an asymmetric stress profile ([0053]-[0055], [0059], and [0072] of Gahagan).  (In the instant case, Gahagan's teachings of thinning after chemical strengthening of the glass would result in the depth of layer (DOL) of the plane part being larger than the DOL of the folding part.)
Regarding Claim 3:  Gahagan teaches that adjustment of the DOL of the plane part and the DOL of the folding part is performed by performing chemical tempering treatment on the plane part and the folding part at the same time, and by additionally performing the chemical tempering treatment on the plane part alone ([0053]-[0055] of Gahagan).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 4:  Gahagan teaches that adjustment of the DOL of the plane part and the DOL of the folding part is performed by performing chemical tempering treatment on the plane part and the folding part at the same time after performing the chemical tempering treatment on the plane part alone ([0053]-[0055] of Gahagan).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP§ 2113.)
Regarding Claim 5:  Gahagan teaches that adjustment of the DOL of the plane part and the DOL of the folding part is performed by etching the folding part after performing chemical tempering treatment on the plane part and the folding part at the same time ([0053]-[0055] of Gahagan).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 6:  Gahagan teaches that adjustment of the DOL of the plane part and the DOL of the folding part is performed by a reverse ion exchange process of the folding part after performing chemical tempering treatment on the plane part and the folding part at the same time ([0030] and [0053]-[0055] of Gahagan).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP 2113.)
Regarding Claim 9:  Gahagan teaches that the slimming of the folding part is performed by any one process of wet etching, polishing, laser forming, and masking processes, by a process of combining the at least two processes thereof, or by the wet etching, the laser forming, or the masking process that is followed by the polishing process  ([0059] of Gahagan).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 11:  Gahagan teaches that the folding part is provided on a surface or opposite surfaces of the flexible cover window ([0053]-[0056] and [0063] of Gahagan).
Regarding Claim 12:  Gahagan teaches that when the folding part is provided on the opposite surfaces of the cover window, depths of the folding parts are configured to be the same or different ([0053]-[0056] and [0063] of Gahagan). 

Claims 1, 3-5, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2018/0364759 A1).
Regarding Claim 1:  Ahn teaches a flexible display device (ref. #15) comprising, in order, a flexible display element (ref. #151), a transparent optical adhesive (ref. #155), a transparent reinforcing layer (ref. #157), and a transparent window member (ref. #153) (figure 4, [0010]-[0016], [0052]-[0054], [0057], and [0058] of Ahn).  Ahn also teaches that the window member may be a piece of tempered glass, and has a thinned curve portion (ref. #159a; which is considered equal to the claimed "folding part") at which bending occurs ([0016] and [0068] of Ahn; wherein the sections of the window member that have not been thinned are considered equivalent to the claimed "plane part").  It is also taught by Ahn that the transparent reinforcing layer can be formed from a transparent material (e.g. silicon oxide) ([0059] and [0065] of Ahn).
(In the instant case, since it is well known that tempered glass will have a depth of layer across its surfaces, Ahn's teachings of thinning the tempered glass would result in the depth of layer (DOL) of the plane part being larger than the DOL of the folding part.)
Regarding Claim 3:  Ahn teaches that adjustment of the DOL of the plane part and the DOL of the folding part is performed by performing chemical tempering treatment on the plane part and the folding part at the same time, and by additionally performing the chemical tempering treatment on the plane part alone ([0068] of Ahn).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 4:  Ahn teaches that adjustment of the DOL of the plane part and the DOL of the folding part is performed by performing chemical tempering treatment on the plane part and the folding part at the same time after performing the chemical tempering treatment on the plane part alone ([0068] of Ahn).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 5:  Ahn teaches that adjustment of the DOL of the plane part and the DOL of the folding part is performed by etching the folding part after performing chemical tempering treatment on the plane part and the folding part at the same time ([0068] of Ahn).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 9:  Ahn teaches that the slimming of the folding part is performed by any one process of wet etching, polishing, laser forming, and masking processes, by a process of combining the at least two processes thereof, or by the wet etching, the laser forming, or the masking process that is followed by the polishing process  ([0068] of Ahn).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 11:  Ahn teaches that the folding part is provided on a surface or opposite surfaces of the flexible cover window (figures 5, 6, [0054], and [0060]-[0064] of Ahn).
Regarding Claim 12:  Ahn teaches that when the folding part is provided on the opposite surfaces of the cover window, depths of the folding parts are configured to be the same or different (figures 5, 6, [0054], and [0060]-[0064] of Ahn). 
Regarding Claim 13:  Ahn teaches that the folding part is filled with a transparent resin material so that the cover window is bonded to a total surface of a display panel without an empty space therebetween (figure 4 and [0010]-[0016] of Ahn).
Regarding Claim 14:  Ahn teaches that the folding part is filled with the transparent resin material, and a total surface of the cover window is continuously coated with the transparent resin material toward an upper side of the folding part (figure 4 and [0010]-[0016] of Ahn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gahagan et al. (WO 2018/213267 A1) as applied to claim 1 above.
Gahagan is relied upon as stated above.
Regarding Claim 2:  Gahagan discloses that the flexible cover window can be chemically strengthened across one surface before thinning to form the flexible part ([0053]-[0056] and [0072] of Gahagan), that the thickness of the flexible cover window ranges from 0.01 mm to 2 mm (10 µm to 2000 µm) ([0019] of Gahagan), and that the depth of compression (DOC) can range from 0.05t to 0.25t, where "t" is the thickness of the flexible cover window ([0038] of Gahagan).
Gahagan does not explicitly recite that --a difference between the DOL of the plane part and the DOL of the flexible part is at least 2µm--.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have thinned the flexible cover window from the chemically strengthened surface to reduce the DOL of the flexible part, as to have a DOL difference that is at least 2 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP §2144.05(II)(B).  (In the instant case, a person of ordinary skill in the art need only thin down the flexible part to a depth sufficient enough to have a difference between the DOL of the flexible part and the plane part be at least 2 µm.)
Regarding Claim 7:  Gahagan discloses that a central tension (CT ) acting on each of the plane part and the folding part ranges from about 40 MPa to about 100 MPa ([0040] of Gahagan); which overlaps the presently claimed range of --30 to 300 MPa--.  Gahagan differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gahagan, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 8:  Gahagan discloses that the thickness of the flexible cover window can range from about 0.01 mm to about 0.3 mm (10 µm to 300 µm) ([0019] of Gahagan); which is sufficiently specific to anticipate the claimed range of --50 to 300 µm--.  See MPEP §2131.03(II).  Gahagan also discloses that the thickness of the folding part can be 10% to 90% (e.g. 50%) the thickness of the flexible cover window (figure 5 and [0020] of Gahagan), equating to about 1 to 270 µm (or 5 to 150 µm for 50%); which overlaps the presently claimed range of --20 to 100µm--.  Gahagan differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gahagan, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 10:  Gahagan discloses that when the thickness of the plane part or the folding part is less than about 0.4 mm, the flexible cover window can exhibit a bend radius that is less than about 60 mm ([0016] and [0044] of Gahagan); which overlaps the presently claimed --minimum curvature radius of at least 0.5 mm--.  Gahagan differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gahagan, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gahagan et al. (WO 2018/213267 A1) as applied to claim 1 above, and further in view of Ahn et al. (US 2018/0364759 A1).
Gahagan is relied upon as described above.
Regarding Claim 13:  Gahagan fails to disclose --the folding part is filled with a transparent resin material so that the cover window is bonded to a total surface of a display panel without an empty space therebetween--.
Ahn discloses a flexible display device (ref. #15) comprising, in order, a flexible display element (ref. #151), a transparent optical adhesive (ref. #155), a transparent reinforcing layer (ref. #157), and a transparent window member (ref. #153) (figure 4, [0010]-[0016], [0052]-[0054], [0057], and [0058] of Ahn).  Ahn also discloses that the window member may be a piece of tempered glass, and has a thinned curve portion (ref. #159a) at which bending occurs ([0016] and [0068] of Ahn).  It is also disclosed by Ahn that the transparent reinforcing layer can be formed from a transparent material (e.g. silicon oxide) ([0059] and [0065] of Ahn).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the flexible display device of Ahn with at least the flexible cover window of Gahagan in order to have --the folding part be filled with a transparent resin material so that the cover window is bonded to a total surface of a display panel without an empty space therebetween--.  One of ordinary skill in the art would have been motivated to have combined the flexible display device of Ahn with at least the flexible cover window of Gahagan, from the stand-point of having a structure that is capable of securing flexibility while preventing the distortion of a screen or damage to the display element due to external pressure or the like (figure 3 and [0048]-[0051] of Ahn).
Regarding Claim 14:  Gahagan in view of Ahn discloses that the folding part is filled with the transparent resin material, and a total surface of the cover window is continuously coated with the transparent resin material toward an upper side of the folding part (figure 4 of Ahn).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2018/0364759 A1) as applied to claim 1 above.
Ahn is relied upon as stated above.
Regarding Claim 2:  Ahn discloses that the flexible cover window can be chemically strengthened across one surface before thinning to form the flexible part ([0016] and [0068] of Ahn).
Ahn does not explicitly recite that --a difference between the DOL of the plane part and the DOL of the flexible part is at least 2µm--.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have thinned the flexible tempered glass cover window from the surface to reduce the DOL of the flexible part, as to have a DOL difference that is at least 2 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP §2144.05(II)(B).  (In the instant case, a person of ordinary skill in the art need only thin down the flexible part to a depth sufficient enough to have a difference between the DOL of the flexible part and the plane part be at least 2 µm.)

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2018/0364759 A1) as applied to claim 1 above, and further in view of Gahagan et al. (WO 2018/213267 A1).
Ahn is relied upon as described above.
Regarding Claim 10:  Ahn fails to disclose --the flexible cover window satisfies a minimum curvature radius of at least 0.5mm when folded at the folding part--.
Gahagan discloses a contoured glass article comprising a flat glass sheet (ref. #100) having a first major surface (ref. #111), a second major surface (ref. #112) opposite the first major surface, at least one region having a first thickness (ref. #115; which is considered equivalent to the claimed "plane part"), and at least one region having a second thickness (ref. #116; which is considered equivalent to the claimed "folding part"), which is less than the first thickness (figure 5 and [0048] of Gahagan).  Gahagan also discloses that the one or both surfaces can be chemically strengthened, and that the region with a second thickness can be thinned after chemical strengthening creating an asymmetric stress profile ([0053]-[0055], [0059], and [0072] of Gahagan).
Gahagan further discloses that the thickness of the flexible cover window can range from about 0.01 mm to about 0.3 mm (10 µm to 300 µm) ([0019] of Gahagan), and that the thickness of the folding part can be 10% to 90% (e.g. 50%) the thickness of the flexible cover window (figure 5 and [0020] of Gahagan), equating to about 1 to 270 µm (or 5 to 150 µm for 50%).
  It is also disclosed by Gahagan that when the thickness of the plane part or the folding part is less than about 0.4 mm, the flexible cover window can exhibit a bend radius that is less than about 60 mm ([0016] and [0044] of Gahagan); which overlaps the presently claimed --minimum curvature radius of at least 0.5 mm--.  Gahagan differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gahagan, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the contoured glass article of Gahagan with the flexible cover window of Ahn in order to have a flexible cover window that --satisfies a minimum curvature radius of at least 0.5mm when folded at the folding part--.  One of ordinary skill in the art would have been motivated to have combined the flexible cover window of Gahagan with the flexible cover window of Ahn, from the stand-point of having a contoured cover glass shapes having high display quality and mechanical reliability ([0005] of Gahagan).
Regarding Claim 6:  Ahn in view of Gahagan discloses that adjustment of the DOL of the plane part and the DOL of the folding part is performed by a reverse ion exchange process of the folding part after performing chemical tempering treatment on the plane part and the folding part at the same time ([0030] and [0053]-[0055] of Gahagan).  (In the instant case, the claim is considered product-by-process claim.  In that the limitations do not impart any structure to the claim, and that the prior art teaches the claimed invention which undergoes chemical tempering treatment, it is the decision of the Examiner that the limitations of the claim are taught.  See MPEP §2113.)
Regarding Claim 7:  Ahn in view of Gahagan discloses that a central tension (CT ) acting on each of the plane part and the folding part ranges from about 40 MPa to about 100 MPa ([0040] of Gahagan); which overlaps the presently claimed range of --30 to 300 MPa--.  Gahagan differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gahagan, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 8:  Ahn in view of Gahagan discloses that the thickness of the flexible cover window can range from about 0.01 mm to about 0.3 mm (10 µm to 300 µm) ([0019] of Gahagan); which is sufficiently specific to anticipate the claimed range of --50 to 300 µm--.  See MPEP §2131.03(II).  Ahn in view of Gahagan also discloses that the thickness of the folding part can be 10% to 90% (e.g. 50%) the thickness of the flexible cover window (figure 5 and [0020] of Gahagan; figures 5 to 6 of Ahn), equating to about 1 to 270 µm (or 5 to 150 µm for 50%); which overlaps the presently claimed range of --20 to 100µm--.  Gahagan differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Gahagan, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2015/0210588 A1) is of relevance because it discloses a bendable treated glass structure with a thinner portion where bending occurs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781